DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-15, 17, 18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Magnusson (US 8,039,750).
	Regarding claim 1, Magnusson discloses an apparatus (see figure 1) comprising: a sleeve (10) configured to receive a cable connector (40,50); a first opening (see figure 1) at a first end of the sleeve (10); a second opening (see figure 1) at a second end of the sleeve (10), wherein the sleeve (10) is designed to receive the cable connector (40,50) through the first end and allow the cable connector to exit through the second end after the cable connector has been engaged to a port (see figure 1); a channel (see figure 1) extending a length of the sleeve (see figure 1) from the first end to the second end, designed to allow for a cord (4) attached to the cable connector (40,50) to pass through the channel (see figure 1); and a handle (30) extending from the first end of the sleeve (10, see figure 1).
	Regarding claim 2, Magnusson discloses the apparatus (see figure 1) further comprising, a grip augmentation feature (see figure 1) on the handle (30; column 4 lines 37-41).
Regarding claim 4, Magnusson discloses the apparatus (see figure 1), wherein the sleeve (10) contains an alignment tab (30).
	Regarding claim 5, Magnusson discloses the apparatus (see figure 1) wherein the sleeve (10) is designed to flex around the cable connector (40;50; the sleeve is made of a flexible material; column 6 lines 12-24).
	 Regarding claim 7, Magnusson discloses the apparatus (see figure 1), wherein an orientation marker (30) is present on the sleeve (see figure 1).
	Regarding claim 8, Magnusson discloses a method comprising: placing a fixture aligner (10) over a port (see figure 1; column 4 lines 9-19); inserting a connector (40;50) into the fixture aligner (10); engaging the connector (40,50) with the port (see figure 1); and sliding the fixture aligner (10) off of the connector away from the port (see figure 1).
	Regarding claim 9, Magnusson discloses the method, further comprising aligning the fixture aligner (10) with the port (see figure 1).
regarding claim 10, Magnusson discloses the method, further comprising holding the fixture aligner (10) in alignment during the inserting and the engaging (see figure 1).
Regarding claim 11, Magnusson discloses the method, further comprising sliding a cord (4) attached to the connector (40,50) through a slit in the fixture aligner (see figure 2).
Regarding claim 12, Magnusson discloses the method, wherein the placing and the sliding are accomplished by holding a handle (30).
	Regarding claim 13, Magnusson discloses a method of producing a fixture connector (10,50), the method comprising: forming a sleeve (10) designed to receive a cable connector (10,50) with a first opening at a first end of the sleeve and a second opening at a second end of the sleeve (see figure 1), the sleeve (10) designed to receive the cable connector (10,50) through the first end and allow the cable connector to exit through the second end after the cable connector has been engaged to a port (see figure 1; column 4 lines 9-19); establishing a channel in the sleeve (10) extending a length of the sleeve (10) from the first end to the second end, the channel designed to allow for a cord (4) attached to the cable connector (10) to pass through the channel; and forming a handle (30) that extends from the first end of the sleeve (see figure 1).
	Regarding claim 14, Magnusson discloses the method, wherein the forming the sleeve (10) comprises 3D printing the sleeve (see figure 1).
	Regarding claim 15, Magnusson discloses the method, further comprising a grip augmentation feature on the handle (30; see figure 1).
Regarding claim 17, Magnusson discloses the method, wherein forming the sleeve (10) further comprises forming an alignment tab (30) on the sleeve (10).
Regarding claim 18, Magnusson discloses the method, wherein the sleeve is designed to flex around the cable connector (40, 50; the sleeve is made of a flexible material; column 6 lines 12-24).
Regarding claim 20, Magnusson discloses the method, wherein forming the sleeve (10) further comprises forming an orientation marker on the sleeve (30, see figure 1).   

Allowable Subject Matter
3.	Claims 3, 6, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 3, 6, 16 and 19 are:
Regarding claim 3, the prior art does not teach or fairly suggest in combination with the other claimed limitations the apparatus, wherein a wall thickness of the sleeve is varied.
Regarding claim 6, the prior art does not teach or fairly suggest in combination with the other claimed limitations the apparatus, wherein the second end of the sleeve is coated with an adhesive. 
Regarding claim 16, the prior art does not teach or fairly suggest in combination with the other claimed limitations the method, wherein a wall thickness of the sleeve is varied.
Regarding claim 19, the prior art does not teach or fairly suggest in combination with the other claimed limitations the method, wherein the second end of the sleeve is coated with an adhesive. 
These limitations are found in claims 3, 6, 16 and 19, and are neither disclosed nor taught by the prior art of record, alone or in combination.

	
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donovan et al (US 8,793,842), Walker (US 8,528,171), Witt (US 3,068,316) and McVay (US 5,619,569) disclose a sleeve configured to receive a cable connector.

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

June 13, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848